Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
Response to Amendment
Applicant's amendments and remarks submitted 02/02//2021 have been entered and considered, but are not found convincing. Claims 1,8, 10, 19,  have been amended. Claims 2-3, 6-7, 11-12, 18 have been cancelled.  In summary, claims 1, 4-5, 8-10, 13-17, 19-20 are pending in the application. 
Response to Arguments
Rejections under 35 U.S.C. 103:
Applicant argues at pages 10-13 of REMARKS that other words, the cited paragraphs of Daquino appear to teach or suggest using only  the tissue type information to convert the pixels (i.e., the data of the medical image) to the tissue types (i.e., healthy or tumour soft tissues, skull or air). Nowhere in the cited paragraphs  of Daquino teaches or suggests that a conversion relationship between the data of the 
Examiner respectfully disagrees.  Daquino teaches table 1 where clearly shows density of different tissue types which is considered as defining a density of tissue by assigning a particular tissue and density. 
    PNG
    media_image1.png
    151
    774
    media_image1.png
    Greyscale

For conversion relationship between the data of the medical image and the density values, Examiner provides new reference Cronholm, Rickard. "Monte Carlo Treatment Planning for Advanced Radiotherapy." (2012).(“Cronholm”).

Claim Objections
Claims 1 objected to because of the following informalities:  
Claim 1 recites the limitation "the corrected ROI" in lines 17 and 19.  There is insufficient antecedent basis for this limitation in the claim. For purpose examination, Examiner interpret the corrected ROI as the ROI. Appropriate correction is required.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 4-5, 8, 10, 13-17,19  are rejected under 35 U.S.C. 103 as being unpatentable over Daquino, G. G. Treatment Planning Systems for BNCT: Requirements and Peculiarities. No. CERN-OPEN-2003-052. 2003.(“Daquino G”) in view of Lee, Choonsik, et al. "NURBS-based 3-D anthropomorphic computational phantoms for radiation dosimetry applications." Radiation protection dosimetry 127.1-4 (2007): 227-232. (“Lee”) further in view of Mathworks, “ Partial Differential Equation Toolbox User’s Guide”, posted August 2014,  http://www.math.ntu.edu.tw/~shyue/myclass/pde00/misc/pde.pdf (“Mathworks”) further in view of Cronholm, Rickard. "Monte Carlo Treatment Planning for Advanced Radiotherapy." (2012).(“Cronholm”) further in view of GRIMM et al, U.S Patent Application Publication No. 20180061077 (“GRIMM”) further in view of RIKLIN RAVIV et al, U.S Patent Application Publication No. 20170301085 (“RIKLIN RAVIV”)
Regarding independent claim 1, Daquino G teaches a method for establishing a geometric model based on data of a medical image, comprising: 
inputting or reading the data of the medical image (see section Materials and methods, page 2, “A typical TP is composed of the following phases [2]: a) CT and/or MRI scanning of the patient;”); 
establishing a three-dimensional medical image voxel model based on the data of the medical image (see section NCTPlan, page 5, second paragraph, “According to the general scheme, described in the previous paragraph, MacNCTPlan 
establishing a three-dimensional voxel phantom tissue model based on the three-dimensional medical image voxel model (see section NCTPlan, page 5, second paragraph, “…A material file should be prepared for the material assignment to each cell of the 3D model. To this purpose, two sets of 256x256x8 bits CT images are required. The first set is done without the iodinated contrast agent and is used to determine the tissue type that will make up the material of the 3D model for the Monte Carlo calculations. To this purpose, MCNP code [14] is used. The second set of images can also be used for identifying and locating the tumour and the oedema. Once the target region has been identified, the user should select with a proper pointing option the ROI, which contains the tumour. The ROI should include areas of soft (tumourous and healthy) tissue, skull and air. In fact, these are the four available elemental materials that fill the irradiation volume for the radiation transport calculations. The brain and the skull have been already defined in Table 1, where the brain is the basic material for both the cancerous and the healthy soft tissue. This material can change in the two regions only for the different presence of boron, which is assigned afterwards.”) wherein the three- dimensional voxel phantom tissue model is established by: 
performing manually defining a type and a density of a tissue by assigning a particular tissue and density to the one of the medical image voxels within the corrected ROI boundary, or performing: automatically defining a type of a ROI tissue according to a conversion relationship between the data of the medical image and tissue typesPage 2 of 13Serial No.: 16/459,952 Amdt. Dated February 2, 2021(see section NCTPlan, page 5, second paragraph  of  Daquino G  “The first set is done without the iodinated contrast agent and is used to determine the tissue type that will make up the material of the 3D model for the Monte Carlo calculations. To this purpose, MCNP code [14] is used. The second set of images can also be used for identifying and locating the tumour and the oedema. Once the target region has been identified, the user should select with a proper pointing option the ROI, which contains the tumour. The ROI should include areas of soft (tumourous and healthy) tissue, skull and air. In fact, these are the four available elemental materials that fill the irradiation volume for the radiation transport calculations. The brain and the skull have been already defined in Table 1, where the brain is the basic material for both the cancerous and the healthy soft tissue.”; see section SERA, fourth paragraph of Daquino G “list of predefined bodies such as brain, skull, tumour, ventricles, etc. is available and refers to files that contain all the information required for radiation transport (elemental composition, RBE factors of the various dose components, etc.). Several editing modules are available in seraModel to make the completion of this task easier either manually or automatically”; see section NCTPlan, page 4, second third paragraph of Daquino G as shown in table 1 “The elemental composition of this model is based on the average of the densities and percentages of each single element in the grey and white matter and in the skull. Table 1 shows the elements whose contribution to the total neutron scattering or capture cross section is equal at least to 1%.” where table 1 below shows density of brain tissue and skull tissue)

    PNG
    media_image1.png
    151
    774
    media_image1.png
    Greyscale





establishing a three-dimensional (3D) encoding matrix with information about the tissue and the density (see section NCTPlan, page 6, second paragraph of Daquino G “The Part II of MacNCTPlan provides the graphical environment for deriving the dose patterns from the results of the radiation transport calculations performed by MCNP and displaying the results in one- or two- or three-dimensional format. In order to display RBE-dose isocontours, the user should provide the following information: - the normalization factor (particles per unit time), which can be calculated, making use of the maximum RBE-dose measured in a reference phantom and calculated by the code. - the RBE values for each radiation dose component and CBE values for each individual tissue type. - Isodose contour selection. The MacNCTPlan calculates the dose rate for the whole CT volume. A 3D interpolation process is used to interpolate the voxel-based rate to each pixel of the images, prior to any display. This is due to the fact that the 1 cm3 resolution of the MCNP model is far from the about 1 mm3 resolution of the MRI (or CT) scanning. In this phase, a Fourier Transformation and a ramp filter is applied to the 3D dose matrix, in order to reduce the spatial dose gradients due to the Monte Carlo ; and assigning a Boron-10 concentration and establishing the 3D encoding matrix with information of the Boron-10 concentration (see section BDTPS, page 10, second paragraph of Daquino G “ BDTPS makes use of the Monte Carlo code MCNP (and MCNPX); the parameterization of the geometry is based on the standard lattice tally (and the mesh tally). The 10B distribution in the  Monte Carlo model can be maintained uniformly constant to 1 ppm everywhere or each ROI can be assigned its own 10B concentration, in order to take into account the possible flux depression. By contrary to what happens in SERA, the results are represented using isosurfaces, which are rescaled on the grounds of the real 10B concentrations. In fact, the whole 3D matrix is multiplied by the B model data structure. Besides, the isosurfaces are normalized in three ways:
1. maximum value of the parameter represented in the isosurfaces (i.e. 10B dose).
2. the value of a parameter in a specific point.
The second method permits to represent the isosurfaces normalized to the max of thermal neutron fluence, once the DGIP (that is the point where this fluence is maximum) is found.”) Daquino G is understood to be silent on the remaining limitations of claim 1.
In the same field of endeavor, Lee teaches a method for establishing a smooth geometric model based on data of a medical image comprising:  
inputting or reading the data of the medical image (see section CONSTRUCTION OF HYBRID PHANTOMS, “Hybrid phantoms are developed in three 
establishing a three-dimensional medical image voxel model based on the data of the medical image (see section CONSTRUCTION OF HYBRID PHANTOMS, “Hybrid phantoms are developed in three steps: polygon modelling, NURBS modelling and voxelisation. First, polygon mesh models for the body contour and internal organs are developed from medical images or existing voxel phantoms. In the case of medical images as the initial data source, organ contours are manually segmented slice-by-slice in the same manner used in voxel phantom development, whereas contours are automatically extracted from voxel phantoms when converting voxel phantoms to a hybrid format. Three-dimensional reconstruction software codes such as 3D-DOCTOR (Able Software Corp., Lexington, MA, USA) and SURFdriver (http://www.surfdriver.com) are used for segmentation and 3-D rendering. Polygon mesh models are rendered from the resulting segmented images, and can then be exported to NURBS-modelling software);
smoothing the three-dimensional medical image voxel model by defining or reading a region of interest (ROI) boundary and smoothing the ROI boundary (see section CONSTRUCTION OF HYBRID PHANTOMS, second paragraph “Smooth NURBS surfaces are developed for organ and tissue contours, and the NURBSbased organ models are generated organ-by-organ, and later integrated into a whole body 3-D phantom framework. NURBS surfaces cannot describe all of organs and tissues since they are inefficient at modelling structures requiring a large number of parameters to define them. Conversion of polygon model to NURBS surfaces is not attempted for some bone sites (i.e. os coxae), and thus the original polygon mesh model is used to model these specific skeletal sites. Large number of vertices of triangles composing body contour and internal organs are extracted from the resulting NURBS models and exported organ-by-organ to voxelise the phantom data for input to Monte Carlo radiation transport codes”) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify reconstructing a 3D voxel model of patient’s organ of Daquino G with  generating smooth 3D surface using NURBS model  as seen in Lee because this modification would easily modify organ volumes and body contours (see section HYBRID APPROACH, first paragraph of Lee). Both and Daquino G Lee are understood to be silent on the remaining limitations of claim 1.
In the same field of endeavor, Mathworks teaches wherein the ROI boundary is smoothed by: describing the ROI boundary as a partial differential equation (see section What Problems Can I Solve? Pages 1-3,1-4 “ The basic equation of the PDE Toolbox is the PDE expressed in , which we shall refer to as the elliptic equation, regardless of whether its coefficients and boundary conditions make the PDE problem elliptic in the mathematical sense. Analogously, we shall use the terms parabolic equation and hyperbolic equation for equations with spatial operators like the one above, and first and second order time derivatives, respectively. Ω is a bounded domain in the plane. c, a, f, and the unknown u are scalar, complex valued functions defined on Ω. c can be a 2-by-2 matrix function on Ω. The toolbox can also handle the parabolic PDE ….. You can work with systems of arbitrary dimension from the command line. For 
•Dirichlet: hu = r on the boundary . •Generalized Neumann: ⋅ (c∇u) + qu = g on . •Mixed: Only applicable to systems. A combination of Dirichlet and generalized Neumann. is the outward unit normal. g, q, h, and r are functions defined on .
Our nomenclature deviates slightly from the tradition for potential theory, where a Neumann condition usually refers to the case q = 0 and our Neumann would be called a mixed condition. In some contexts, the generalized Neumann
boundary conditions is also referred to as the Robin boundary conditions. In variational calculus, Dirichlet conditions are also called essential boundary conditions and restrict the trial space. Neumann conditions are also called natural conditions and arise as necessary conditions for a solution. The variational form of the PDE Toolbox equation with Neumann conditions is given below.” ); and solving the partial differential equation to obtain a solution and correcting the ROI boundary according to the solution (see A Triangular Mesh (left) and a Continuous Piecewise Linear Function on That Mesh, pages 1-21 to 1-23 “….To summarize, the FEM approach is to approximate the PDE solution u by a piecewise linear function is expanded in a basis of test-functions φi, and the residual is tested against all the basis functions. This procedure yields a linear system KU = F. The components of U are the values of uh at the nodes.  For x inside a triangle, uh(x) is found by linear interpolation from the nodal values.”; If c ≥ δ > 0 and a ≥ 0, under rather general assumptions on the domain Ω and the boundary conditions, the solution u exists and is unique. The FEM linear system has a unique solution which converges to u as the triangles become smaller. The matrix K and the right side F make sense even when u does not exist or is not unique. It is advisable that you devise checks to problems with questionable solutions.”; see section The Elliptic Equation “The approximate solution to the elliptic PDE is found in three steps: 1 Describe the geometry of the domain Ω and the boundary conditions. This can be done either interactively using pdetool (see Chapter 3, “The Graphical User Interface”) or through M-files (see pdegeom and pdebound.)  2 Build a triangular mesh on the domain Ω. The toolbox has mesh generating and mesh refining facilities. A mesh is described by three matrices of fixed format that contain information about the mesh points, the boundary segments, and the triangles. 3 Discretize the PDE and the boundary conditions to obtain a linear system Ku = F. The unknown vector u contains the values of the approximate solution at the mesh points, the matrix K is assembled from the coefficients c, a, h, and q and the right-hand side F contains, essentially, averages of f around each mesh point and contributions from g. Once the matrices K and F are 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify reconstructing a 3D voxel model of patient’s organ of Daquino G and generating smooth 3D surface using NURBS model  of Lee with describing region boundary as a partial differential equation and using Finite Element Method as seen in Mathworks because this modification would solve problems defined on bounded domains in the plane (see section The Finite Element Method, page 4-1, first paragraph of Mathworks) Daquino G, Lee, Mathworks are understood to be silent on the remaining limitations of claim 1,
In the same field of endeavor, Cronholm teaches performing: automatically defining the density of the tissue by the conversion relationship between the data of the medical image and the density values (see section 4.1 conversion of ct ; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify reconstructing a 3D voxel model of patient’s organ of Daquino G and generating smooth 3D surface using NURBS model  of Lee and describing region boundary as a partial differential equation and using Finite Element Method of Mathworks with conversion of CT number to mass density  as seen in Cronholm because this modification would build an MC compliant representation of the patient geometry  ( section 4, first paragraph of  Cronholm) Daquino G, Lee, Mathworks and Cronholm are understood to be silent on the remaining limitations of claim 1,
determining a quantity of tissue clusters of the ROI tissue, determining the quantity of the tissue clusters of the tissue (¶0140 “For example, within the scope of training measurements or the like, example signal curves from patients with e.g. histopathologically known tissue characteristics can be generated or made available for various classes, such as e.g. k=5 classes "tumor", "necrosis", "healthy organ 1 tissue", "healthy organ 2 tissue", "vessel". With the aid of this reference data, the probability of affiliation to each of the five classes mentioned can then be estimated in the p-dimensional parameter space for each signal curve with unknown tissue characteristic. By way of such an assignment function, the dimension of the parameter space can consequently be reduced from p to k, i.e. here five classes. This dimensional reduction is performed data-independently, as the reference curves originate from a library which was created previously”; ¶0143 “Furthermore, each picture element can be visualized relative to a different, low-dimensional, clearer basis. In the diagram shown in FIG. 10, the maximum contrast-medium intensity (peak enhancement intensity) and the temporal position of this maximum (time to peak) are used as a basis for a representable vector space (FIG. 10 is only a schematic representation with arbitrary axis scaling; the clusters plotted are also arbitrary here and chosen as such only for reasons of clarity). Class affiliation to a particular class can be signaled by a color (or as in FIG. 10 by different symbols). Thus, in this diagram, a total of eight different clusters form, a cluster C3 for picture elements which represent the aorta, a cluster C4, which comprises tumor tissue, a cluster C5 for healthy prostate tissue, a cluster C6 for healthy bladder tissue and two clusters C7, C8, which both represent necrotic tissue, as they are located in a region in this parameter 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify reconstructing a 3D voxel model of patient’s organ of Daquino G with  generating smooth 3D surface using NURBS model  of Lee and describing region boundary as a partial differential equation and using Finite Element Method of Mathworks and conversion of CT number to mass density  of Cronholm with determining the tissue clusters as seen GRIMM because this modification would perform a classification or characterization of tissue, organs (¶0134 of GRIMM). Daquino G, Lee, Mathworks, Cronholm and GRIMM are understood to be silent on the remaining limitations of claim 1.
In the same field of endeavor, RIKLIN RAVIV teaches determining whether each of a plurality of medical image voxels in the data of the medical image is within the ROI boundary; when one of the medical image voxels is determined to be within the corrected ROI boundary, performing: when one of the medical image voxels is determined not to be within the corrected ROI boundary, performing: (¶0041 “In some embodiments, the segmentation may be performed by estimating the probability of voxels of the 3D medical image to be within or outside of the ROI, where each voxel may be characterized by intensity. Accordingly, the automatically performing of the 3D segmentation may include using a probabilistic model. The probabilistic model may be based on Gaussian Mixture Model (GMM). The GMM may be used to model a distribution of the intensities of the 3D medical image within and outside of the ROI. The automatic performing of the 3D segmentation may 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify reconstructing a 3D voxel model of patient’s organ of Daquino G with  generating smooth 3D surface using NURBS model  of Lee and describing region boundary as a partial differential equation and using Finite Element Method of Mathworks and conversion of CT number to mass density of Cronholm and determining the tissue clusters of GRIMM with determining voxels of the 3D medical image is within or outside of the ROI and model a distribution of the intensities of the 3D medical image within and outside of the ROI as seen RIKLN RAVIV because this modification would determine if the voxel belongs to the ROI or to the background (¶0043 of RIKLIN RAVIV). 
 method for establishing a smooth geometric model based on data of a medical image, comprising: inputting or reading the data of the medical image; establishing a three-dimensional medical image voxel model based on the data of the medical image; smoothing the three-dimensional medical image voxel model by defining or reading a region of interest (ROI) boundary and smoothing the ROI boundary, wherein the ROI boundary is smoothed by: describing the ROI boundary as a partial differential equation; and solving the partial differential equation to obtain a solution and correcting the ROI boundary according to the solution; and establishing a three-dimensional voxel phantom tissue model based on the smoothed three-dimensional medical image voxel model, wherein the three-dimensional voxel phantom tissue model is established by: determining whether each of a plurality of medical image voxels in the data of the medical image is within the corrected ROI boundary; when one of the medical image voxels is determined to be within the corrected ROI boundary, performing manually defining a type and a density of a tissue by assigning a particular tissue and density to the one of the medical image voxels within the corrected ROI boundary, or performing: automatically defining a type of a ROI tissue according to a conversion relationship between the data of the medical image and tissue types, Page 2 of 13Serial No.: 16/459,952 Amdt. Dated February 2, 2021 Reply to Final Office Action of November 23, 2020 determining a quantity of tissue clusters of the ROI tissue, and automatically defining a density of the ROI tissue by a conversion relationship between the data of the medical image and density values; when one of the medical image voxels is determined not to be within the corrected ROI boundary, performing: automatically defining the type of the tissue according to the conversion relationship between the data of the medical image and the tissue types, determining the quantity of the tissue clusters of the tissue, and automatically defining the density of the tissue by the conversion relationship between the data of the medical image and the density values; establishing a three-dimensional (3D) encoding matrix with information about the tissue and the density; and assigning a Boron-10 concentration and establishing the 3D encoding matrix with information of the Boron-10 concentration.
Regarding claim 4, Daquino G, Lee, Mathworks, Cronholm, GRIMM and RIKLIN RAVIV teach  the method according to claim 1, wherein the ROI boundary is smoothed by a finite element analysis software (.(see section NCTPlan, page 5, second paragraph  of  Daquino G  “Once the target region has been identified, the user should select with a proper pointing option the ROI, which contains the tumour. The ROI should include areas of soft (tumourous and healthy) tissue, skull and air.”; see section CONSTRUCTION OF HYBRID PHANTOMS of Lee, “Hybrid phantoms are developed in three steps: polygon modelling, NURBS modelling and voxelisation. First, polygon mesh models for the body contour and internal organs are developed from medical images or existing voxel phantoms. In the case of medical images as the initial data source, organ contours are manually segmented slice-by-slice in the same manner used in voxel phantom development, whereas contours are automatically extracted from voxel phantoms when converting voxel phantoms to a hybrid format. Three-dimensional reconstruction software codes such as 3D-DOCTOR (Able Software Corp., Lexington, ). Smooth NURBS surfaces are developed for organ and tissue contours, and the NURBSbased organ models are generated organ-by-organ, and later integrated into a whole body 3-D phantom framework. NURBS surfaces cannot describe all of organs and tissues since they are inefficient at modelling structures requiring a large number of parameters to define them”;  see section The Finite Element Method of Mathworks,……..” Piecewise linearity guarantees that the integrals defining the stiffness matrix K exist. Projection onto is nothing more than linear interpolation, and the evaluation of the solution inside a triangle is done just in terms of the nodal values. If the mesh is uniformly refined, approximates the set of smooth functions on Ω.” Where using finite element method which it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize a finite element analysis software is used Mathworks to achieve the expected benefits of providing refined mesh) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 5, Daquino G, Lee, Mathworks, Cronholm, GRIMM and RIKLIN RAVIV teach the method according to claim 1, wherein the ROI boundary is pre-defined or newly added in the data of the medical image, and the newly added ROI boundary is obtained by automatic judgment or manual selection (see section  section CONSTRUCTION OF HYBRID PHANTOMS of Lee, “Hybrid phantoms are developed in three steps: polygon modelling, NURBS modelling and voxelisation. First, polygon mesh models for the body contour and internal organs are developed from medical images or existing voxel phantoms. In the case of medical images as the initial data source, organ contours are manually segmented slice-by-slice in the same manner used in voxel phantom development, whereas contours are automatically extracted from voxel phantoms when converting voxel phantoms to a hybrid format. Three-dimensional reconstruction software codes such as 3D-DOCTOR (Able Software Corp., Lexington, MA, USA) and SURFdriver (http://www.surfdriver.com) are used for segmentation and 3-D rendering. Polygon mesh models are rendered from the resulting segmented images, and can then be exported to NURBS-modelling software. NURBS-surface organ models are constructed from the imported polygon mesh models using NURBS modelling tools such as Rhinoceros (McNeel, Seattle, WA, USA) and Autodesk Maya (Autodesk Inc., San Rafael, CA, USA). Smooth NURBS surfaces are developed for organ and tissue contours, and the NURBSbased organ models are generated organ-by-organ, and later integrated into a whole body 3-D phantom framework. NURBS surfaces cannot describe all of organs and tissues since they are inefficient at modelling structures requiring a large number of parameters to define them.Conversion of polygon model to NURBS surfaces is not attempted for some bone sites (i.e. os coxae), and thus the original polygon mesh model is used to model Creating Rounded Corners, page 1-31 of Mathworks “Select Rectangle/square from the Draw menu or click the button with the rectangle icon. Then draw a rectangle with a width of 2 and a height of 1 using the mouse, starting at (-1,0.5). To get the round corners, add circles, one in each corner. The circles should have a radius of 0.2 and centers at a distance that is 0.2 units from the left/right and lower/upper rectangle boundaries ((-0.8,-0.3), (-0.8,0.3), (0.8,-0.3), and (0.8,0.3)). To draw several circles, double-click the button for drawing ellipses/circles (centered). Then draw the circles using the right mouse button or Control-click starting at the circle centers. Finally, at each of the rectangle corners, draw four small squares with a side of 0.1.”), wherein the ROI boundary comprises multiple sub-geometric domains being described by partial differential equations( see section Solving a PDE,page1-15  of Mathworks “Next, specify the PDE itself through a dialog box that is accessed by clicking the button with the PDE icon or by selecting PDE Specification. . . from the PDE pull-down menu. In the PDE mode, you can also access the PDE Specification dialog box by double-clicking a subdomain. That way, different subdomains can have different PDE coefficient values. This problem, however, consists of only one subdomain.”; see section Mesh, page 1-43 of Mathworks “A triangular mesh is described by the mesh data which consists of a Point matrix, an Edge matrix, and a Triangle matrix. In the mesh, minimal regions are triangulated into subdomains, and border segments and boundary segments are broken up into edges”; 
Regarding claim 8, Daquino G, Lee, Mathworks, Cronholm, GRIMM and RIKLIN RAVIV teach the method according to claim 1, wherein the quantity of the tissue clusters is a quantity of the tissue clusters manually defined by a user, plus a quantity of four tissue clusters or fourteen tissue clusters already existing in the database(¶0143 of GRIMM “Class affiliation to a particular class can be signaled by a color (or as in FIG. 10 by different symbols). Thus, in this diagram, a total of eight different clusters form, a cluster C3 for picture elements which represent the aorta, a cluster C4, which comprises tumor tissue, a cluster C5 for healthy prostate tissue, a cluster C6 for healthy bladder tissue and two clusters C7, C8, which both represent necrotic tissue, as they are located in a region in this parameter space PR, which is sectioned off from the remaining area of the parameter space PR2 by a kinked hyperplane HE5 or a boundary line” where five tissue clusters which is considered a quantity of the tissue clusters manually defined by a user, plus a quantity of four tissue clusters already existing in the database which it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use five , and the three- dimensional voxel phantom tissue model is established by further establishing a 3D tissue encoding matrix and establishing a 3D density encoding matrix (see section NCTPlan, page 6, second paragraph of Daquino G “The Part II of MacNCTPlan provides the graphical environment for deriving the dose patterns from the results of the radiation transport calculations performed by MCNP and displaying the results in one- or two- or three-dimensional format. In order to display RBE-dose isocontours, the user should provide the following information: - the normalization factor (particles per unit time), which can be calculated, making use of the maximum RBE-dose measured in a reference phantom and calculated by the code. - the RBE values for each radiation dose component and CBE values for each individual”; see section BDTPS, page 10, second paragraph of Daquino G “BDTPS makes use of the Monte Carlo code MCNP (and MCNPX); the parameterization of the geometry is based on the standard lattice tally (and the mesh tally). The 10B distribution in the Monte Carlo model can be maintained uniformly constant to 1 ppm everywhere or each ROI can be assigned its own 10B concentration, in order to take into account the possible flux depression. By contrary to what happens in SERA, the results are represented using isosurfaces, which are rescaled on the grounds of the real 10B concentrations. In fact, the whole 3D matrix is multiplied by the B model data structure. Besides, the isosurfaces are normalized in three ways: 1. maximum value of the parameter represented in the isosurfaces (i.e. 10B dose). 2. the value of a parameter in a specific 
Regarding independent claim 10, Daquino G teaches a method for establishing a geometric model based on data of a medical image, comprising: 
inputting or reading the data of the medical image ( see section NCTPlan, page 5, second paragraph, “According to the general scheme, described in the previous paragraph, MacNCTPlan contains a Part I, where the 3D mathematical model of the patient’s head is created from a set of 2D images, making use of the voxel reconstruction technique. In this method, each plane of medical image data is partitioned into squares of regular size before being mathematically stacked to construct a large 3D array of 11,025 cells of 1 cm3 volume”);
establishing a three-dimensional voxel phantom tissue model based on the data of the medical image (see section NCTPlan, page 5, second paragraph, “…A material file should be prepared for the material assignment to each cell of the 3D model. To this purpose, two sets of 256x256x8 bits CT images are required. The first set is done without the iodinated contrast agent and is used to determine the tissue type that will make up the material of the 3D model for the Monte Carlo calculations. To this purpose, MCNP code [14] is used. The second set of images can also be used for identifying and locating the tumour and the oedema. Once the target region has been identified, the user should select with a proper pointing option the ROI, which contains the tumour. The ROI should include areas of soft (tumourous and healthy) tissue, skull wherein the three-dimensional voxel phantom tissue model carries information about type and density of a tissue (see section NCTPlan, page 4,, second paragraph as shown in Table 1 “The elemental composition of this model is based on the average of the densities and percentages of each single element in the grey and white matter and in the skull. Table 1 shows the elements whose contribution to the total neutron scattering or capture cross section is equal at least to 1%.”; see section NCTPlan, page 4, second third paragraph of Daquino G as shown in table 1 “The elemental composition of this model is based on the average of the densities and percentages of each single element in the grey and white matter and in the skull. Table 1 shows the elements whose contribution to the total neutron scattering or capture cross section is equal at least to 1%.” where table 1 below shows density of brain tissue and skull tissue)

    PNG
    media_image1.png
    151
    774
    media_image1.png
    Greyscale



 is established by: defining or reading a region of interest (ROI) boundary(see section NCTPlan, page 5, second paragraph  of  Daquino G  “Once the target region has been identified, the user should select with a proper pointing option the ROI, which contains the tumour. The ROI should include areas of soft (tumourous and healthy) tissue, skull and air.”; see section CONSTRUCTION OF HYBRID PHANTOMS of Lee, “Hybrid phantoms are developed in three steps: polygon modelling, NURBS modelling and voxelisation. First, polygon mesh models for the body contour and internal organs are developed from medical images or existing voxel phantoms. In the case of medical images as the initial data source, organ contours are manually segmented slice-by-slice in the same manner used in voxel phantom development, whereas contours are automatically extracted from voxel phantoms when converting voxel phantoms to a hybrid format. Three-dimensional reconstruction software codes such as 3D-DOCTOR (Able Software Corp., Lexington, MA, USA) and SURFdriver (http://www.surfdriver.com) are used for segmentation and 3-D rendering. Polygon mesh models are rendered from the resulting segmented images, and can then be exported to NURBS-modelling software. NURBS-surface organ models are constructed from the imported polygon mesh models using NURBS modelling tools such as Rhinoceros (McNeel, Seattle, WA, USA) and Autodesk Maya (Autodesk Inc., San Rafael, CA, USA). Smooth NURBS surfaces are developed for organ and tissue contours, and the NURBSbased organ models are generated organ-by-organ, and later integrated into a whole body 3-D phantom framework. NURBS surfaces cannot describe all of organs and tissues since they are inefficient at modelling structures requiring a large number of parameters to define them.Conversion of polygon model to NURBS Creating Rounded Corners, page 1-31 of Mathworks “Select Rectangle/square from the Draw menu or click the button with the rectangle icon. Then draw a rectangle with a width of 2 and a height of 1 using the mouse, starting at (-1,0.5). To get the round corners, add circles, one in each corner. The circles should have a radius of 0.2 and centers at a distance that is 0.2 units from the left/right and lower/upper rectangle boundaries ((-0.8,-0.3), (-0.8,0.3), (0.8,-0.3), and (0.8,0.3)). To draw several circles, double-click the button for drawing ellipses/circles (centered). Then draw the circles using the right mouse button or Control-click starting at the circle centers. Finally, at each of the rectangle corners, draw four small squares with a side of 0.1.”).
performing manually defining a type and a density of a tissue by assigning a particular tissue and density to the one of the medical image voxels within the ROI boundary or performing: automatically defining a type of a ROI tissue according to a conversion relationship between the data of the medical image and tissue types (see section NCTPlan, page 5, second paragraph  of  Daquino G  “The first set is done without the iodinated contrast agent and is used to determine the tissue type that will make up the material of the 3D model for the Monte Carlo calculations. To this purpose, MCNP code [14] is used. The second set of images can In fact, these are the four available elemental materials that fill the irradiation volume for the radiation transport calculations. The brain and the skull have been already defined in Table 1, where the brain is the basic material for both the cancerous and the healthy soft tissue.”; see section SERA, fourth paragraph of Daquino G “list of predefined bodies such as brain, skull, tumour, ventricles, etc. is available and refers to files that contain all the information required for radiation transport (elemental composition, RBE factors of the various dose components, etc.). Several editing modules are available in seraModel to make the completion of this task easier either manually or automatically”; see section NCTPlan, page 4, second third paragraph of Daquino G as shown in table 1 “The elemental composition of this model is based on the average of the densities and percentages of each single element in the grey and white matter and in the skull. Table 1 shows the elements whose contribution to the total neutron scattering or capture cross section is equal at least to 1%.” where table 1 below shows density of brain tissue and skull tissue)

    PNG
    media_image1.png
    151
    774
    media_image1.png
    Greyscale
, 

 establishing a three-dimensional (3D) encoding matrix with information about the tissue and the density see section NCTPlan, page 6, second paragraph of Daquino G “The Part II of MacNCTPlan provides the graphical environment for deriving the dose patterns from the results of the radiation transport calculations performed by MCNP and displaying the results in one- or two- or three-dimensional format. In order to display RBE-dose isocontours, the user should provide the following information: - the normalization factor (particles per unit time), which can be calculated, making use of the maximum RBE-dose measured in a reference phantom and calculated by the code. - the RBE values for each radiation dose component and CBE values for each individual tissue type. - Isodose contour selection. The MacNCTPlan calculates the dose rate for the whole CT volume. A 3D interpolation process is used to interpolate the voxel-based rate to each pixel of the images, prior to any display. This is due to the fact that the 1 cm3 resolution of the MCNP model is far from the about 1 mm3 resolution of the MRI (or CT) scanning. In this phase, a Fourier Transformation and a ramp filter is applied to the 3D dose matrix, in order to reduce the spatial dose gradients due to the Monte Carlo statistic fluctuations. This adjustment process is quite diffused in the PET images processing”); and assigning a Boron-10 concentration and establishing the 3D encoding matrix with information of the Boron-10 concentration ((see section BDTPS, page 10, second paragraph of Daquino G “ BDTPS makes use of the Monte Carlo code MCNP (and MCNPX); the parameterization of the geometry is based on the standard lattice tally (and the mesh tally). The 10B distribution in the  Monte Carlo model can be maintained uniformly constant to 1 ppm everywhere or each ROI can be assigned its own 10B concentration, in order to take into account the possible flux 
1. maximum value of the parameter represented in the isosurfaces (i.e. 10B dose).
2. the value of a parameter in a specific point.
The second method permits to represent the isosurfaces normalized to the max of thermal neutron fluence, once the DGIP (that is the point where this fluence is maximum) is found.”); Daquino G is understood to be silent on the remaining limitations of claim 10.
In the same field of endeavor, Lee teaches a method for establishing a smooth geometric model based on data of a medical image comprising:  smoothing the three-dimensional voxel phantom tissue model by reading a the ROI boundary and smoothing the ROI boundary (see section CONSTRUCTION OF HYBRID PHANTOMS, “Hybrid phantoms are developed in three steps: polygon modelling, NURBS modelling and voxelisation. First, polygon mesh models for the body contour and internal organs are developed from medical images or existing voxel phantoms. In the case of medical images as the initial data source, organ contours are manually segmented slice-by-slice in the same manner used in voxel phantom development, whereas contours are automatically extracted from voxel phantoms when converting voxel phantoms to a hybrid format. Three-dimensional reconstruction software codes such as 3D-DOCTOR (Able Software Corp., Lexington, MA, USA) and ). Smooth NURBS surfaces are developed for organ and tissue contours, and the NURBSbased organ models are generated organ-by-organ, and later integrated into a whole body 3-D phantom framework. NURBS surfaces cannot describe all of organs and tissues since they are inefficient at modelling structures requiring a large number of parameters to define them. Conversion of polygon model to NURBS surfaces is not attempted for some bone sites (i.e. os coxae), and thus the original polygon mesh model is used to model these specific skeletal sites. Large number of vertices of triangles composing body contour and internal organs are extracted from the resulting NURBS models and exported organ-by-organ to voxelise the phantom data for input to Monte Carlo radiation transport codes”) In addition, the same motivation is used as the rejection for claim 1. Both and Daquino G and Lee are understood to be silent on the remaining limitations of claim 10.
In the same field of endeavor, Mathworks teaches wherein the ROI boundary is smoothed by: describing the ROI boundary as a partial differential equation (see section What Problems Can I Solve? Pages 1-3,1-4 “ The basic equation of the PDE Toolbox is the PDE expressed in , which we shall refer to as the elliptic equation, regardless of whether its coefficients and boundary conditions make the PDE problem elliptic in the mathematical sense. Analogously, we shall use the terms parabolic 
•Dirichlet: hu = r on the boundary . •Generalized Neumann: ⋅ (c∇u) + qu = g on . •Mixed: Only applicable to systems. A combination of Dirichlet and generalized Neumann. is the outward unit normal. g, q, h, and r are functions defined on .
Our nomenclature deviates slightly from the tradition for potential theory, where a Neumann condition usually refers to the case q = 0 and our Neumann would be called a mixed condition. In some contexts, the generalized Neumann
; and solving the partial differential equation to obtain a solution and correcting the ROI boundary according to the solution (see A Triangular Mesh (left) and a Continuous Piecewise Linear Function on That Mesh, pages 1-21 to 1-23 “….To summarize, the FEM approach is to approximate the PDE solution u by a piecewise linear function is expanded in a basis of test-functions φi, and the residual is tested against all the basis functions. This procedure yields a linear system KU = F. The components of U are the values of uh at the nodes.  For x inside a triangle, uh(x) is found by linear interpolation from the nodal values.”; If c ≥ δ > 0 and a ≥ 0, under rather general assumptions on the domain Ω and the boundary conditions, the solution u exists and is unique. The FEM linear system has a unique solution which converges to u as the triangles become smaller. The matrix K and the right side F make sense even when u does not exist or is not unique. It is advisable that you devise checks to problems with questionable solutions.”; see section The Elliptic Equation “The approximate solution to the elliptic PDE is found in three steps: 1 Describe the geometry of the domain Ω and the boundary conditions. This can be done either interactively using pdetool (see Chapter 3, “The Graphical User Interface”) or through M-files (see pdegeom and pdebound.)  2 Build a triangular mesh on the domain Ω. The toolbox has mesh generating and mesh refining facilities. A mesh is described by three matrices of fixed format that contain information about the mesh points, the 
In the same field of endeavor, Cronholm teaches performing: automatically defining the density of the tissue by the conversion relationship between the data of the medical image and the density values (see section 4.1 conversion of ct number to mass density, “…A total of eight different tissue equivalent materials (two of ; n addition, the same motivation is used as the rejection for claim 1. Daquino G, Lee, Mathworks and  Cronholm are understood to be silent on the remaining limitations of claim 10
In the same field of endeavor, GRIMM teaches determining a quantity of tissue clusters of the ROI tissue, determining the quantity of the tissue clusters of the tissue (¶0140 “For example, within the scope of training measurements or the like, example signal curves from patients with e.g. histopathologically known tissue characteristics can be generated or made available for various classes, such as e.g. k=5 classes "tumor", "necrosis", "healthy organ 1 tissue", "healthy organ 2 tissue", "vessel". With the aid of this reference data, the probability of affiliation to each of the five classes mentioned can then be estimated in the p-dimensional parameter space for 
In the same field of endeavor, RIKLIN RAVIV teaches determining whether each of a plurality of medical image voxels in the data of the medical image is within the ROI boundary; when one of the medical image voxels is determined to be within the ROI boundary, performing: when one of the medical image voxels is determined not to be within the ROI boundary, performing: (¶0041 “In some embodiments, the segmentation may be performed by estimating the probability of voxels of the 3D medical image to be within or outside of the ROI, where each voxel may be characterized by intensity. Accordingly, the automatically performing of the 3D segmentation may include using a probabilistic model. The probabilistic model may be based on Gaussian Mixture Model (GMM). The GMM may be used to model a distribution of the intensities of the 3D medical image within and outside of the ROI. The automatic performing of the 3D segmentation may include defining a cost functional. The cost functional may include an image likelihood term representing the three dimensional segmentation and a user interaction term representing the user input. Optionally, the cost functional may further include a regularization term representing segmentation smoothness constraints.”; ¶0043 “A segmentation which optimizes the cost functional may be found via a gradient descent process. A probability map of the image voxels to be within or outside of the ROI may be then determined. In some embodiments, a probability threshold may be defined in order to deterministically define the ROI. This may be performed by comparing the probability of each voxel to the threshold in order to determine if the voxel belongs to the ROI or to the background. Then, a boundary of the ROI, resulting from the application of the threshold, may be displayed to the user. Optionally, the boundary is shown superimposed on the medical image. The probability threshold may be set, for example, to 0.5.”) In addition, the same motivation is used as the rejection for claim 1.
Thus, the combination of Daquino G, Lee, Mathworks, Cronholm, GRIMM and RIKLIN RAVIV teaches a method for establishing a smooth geometric model based on data of a medical image, comprising: inputting or reading the data of the medical image; establishing a three-dimensional voxel phantom tissue model based on the data of the medical image, wherein the three-dimensional voxel phantom tissue model carries information about type and density of a tissue is established by: defining or reading a region of interest (ROI) boundary; determining whether each of a plurality of medical image voxels in the data of the medical image is within the ROI boundary; when one of the medical image voxels is determined to be within the ROI boundary, performing manually defining a type and a density of a tissue by assigning a particular tissue and density to the one of the medical image voxels within the ROI boundary or performing: automatically defining a type of a ROI tissue according to a conversion relationship between the data of the medical image and tissue types, determining a quantity of tissue clusters of the ROI tissue, and Page 4 of 13Serial No.: 16/459,952 Amdt. Dated February 2, 2021Reply to Final Office Action of November 23, 2020 automatically defining a density of the ROI tissue by a conversion relationship between the data of the medical image and density values; when one of the medical image voxels is determined not to be within the ROI boundary, performing: automatically defining the type of the tissue according to the conversion relationship between the data of the medical image and the tissue types, determining the quantity of the tissue clusters of the tissue, and automatically defining the density of the tissue by the conversion relationship between the data of the medical image and the density values; establishing a three-dimensional (3D) encoding matrix with information about the tissue and the density; and assigning a Boron-10 concentration and establishing the 3D encoding matrix with information of the Boron-10 concentration; and smoothing the three-dimensional voxel phantom tissue model by reading the ROI boundary and smoothing the ROI boundary, wherein the ROI boundary is smoothed by: describing the ROI boundary as a partial differential equation; and solving the partial differential equation to obtain a solution and correcting the ROI boundary according to the solution.
Regarding claim 13, Daquino G, Lee, Mathworks, Cronholm, GRIMM and RIKLIN RAVIV teach the method according to claim 10, wherein the ROI boundary is smoothed by a finite element analysis software.(see section NCTPlan, page 5, second paragraph  of  Daquino G  “Once the target region has been identified, the user should select with a proper pointing option the ROI, which contains the tumour. The ROI should include areas of soft (tumourous and healthy) tissue, skull and air.”; see section CONSTRUCTION OF HYBRID PHANTOMS of Lee, “Hybrid phantoms are developed in three steps: polygon modelling, NURBS modelling and voxelisation. First, polygon mesh models for the body contour and internal organs are developed from medical images or existing voxel phantoms. In the case of medical images as the initial data source, organ contours are manually segmented slice-by-slice in the same manner used in voxel phantom development, whereas contours are automatically extracted from voxel phantoms when converting voxel phantoms to a hybrid format. Three-dimensional reconstruction software codes such as 3D-DOCTOR (Able Software Corp., Lexington, MA, USA) and SURFdriver (http://www.surfdriver.com) are used for segmentation and 3-D rendering. Polygon mesh models are rendered from the resulting segmented images, and can then be exported to NURBS-modelling software. NURBS-surface organ models are constructed from the imported polygon mesh models using NURBS ). Smooth NURBS surfaces are developed for organ and tissue contours, and the NURBSbased organ models are generated organ-by-organ, and later integrated into a whole body 3-D phantom framework. NURBS surfaces cannot describe all of organs and tissues since they are inefficient at modelling structures requiring a large number of parameters to define them”;  see section The Finite Element Method of Mathworks,……..” Piecewise linearity guarantees that the integrals defining the stiffness matrix K exist. Projection onto is nothing more than linear interpolation, and the evaluation of the solution inside a triangle is done just in terms of the nodal values. If the mesh is uniformly refined, approximates the set of smooth functions on Ω.” Where using finite element method which it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize a finite element analysis software is used Mathworks to achieve the expected benefits of providing refined mesh)
Regarding claim 14, Daquino G, Lee, Mathworks, Cronholm, GRIMM and RIKLIN RAVIV teach the method according to claim 10, wherein the ROI boundary is pre-defined or newly added in the data of the medical image, and the newly added ROI boundary is obtained by automatic judgment or manual selection ( see section NCTPlan, page 5, second paragraph  of  Daquino G  “Once the target region has been identified, the user should select with a proper pointing option the ROI, which contains the tumour. The ROI should include areas of soft (tumourous and healthy) tissue, skull and air.”; see section CONSTRUCTION OF HYBRID PHANTOMS of Lee, “Hybrid phantoms are developed in three steps: polygon modelling, NURBS modelling First, polygon mesh models for the body contour and internal organs are developed from medical images or existing voxel phantoms. In the case of medical images as the initial data source, organ contours are manually segmented slice-by-slice in the same manner used in voxel phantom development, whereas contours are automatically extracted from voxel phantoms when converting voxel phantoms to a hybrid format. Three-dimensional reconstruction software codes such as 3D-DOCTOR (Able Software Corp., Lexington, MA, USA) and SURFdriver (http://www.surfdriver.com) are used for segmentation and 3-D rendering. Polygon mesh models are rendered from the resulting segmented images, and can then be exported to NURBS-modelling software. NURBS-surface organ models are constructed from the imported polygon mesh models using NURBS modelling tools such as Rhinoceros (McNeel, Seattle, WA, USA) and Autodesk Maya (Autodesk Inc., San Rafael, CA, USA). Smooth NURBS surfaces are developed for organ and tissue contours, and the NURBSbased organ models are generated organ-by-organ, and later integrated into a whole body 3-D phantom framework. NURBS surfaces cannot describe all of organs and tissues since they are inefficient at modelling structures requiring a large number of parameters to define them.Conversion of polygon model to NURBS surfaces is not attempted for some bone sites (i.e. os coxae), and thus the original polygon mesh model is used to model these specific skeletal sites. Large number of vertices of triangles composing body contour and internal organs are extracted from the resulting NURBS models and exported organ-by-organ to voxelise the phantom data for input to Monte Carlo radiation transport codes” see section Solving a PDE, page 1-9 of Mathworks, see Creating Rounded Corners, page 1-31 of Mathworks “Select Rectangle/square from the Draw , wherein the ROI boundary comprises multiple sub-geometric domains being described by partial differential equations ( see section Solving a PDE,page1-15  of Mathworks “Next, specify the PDE itself through a dialog box that is accessed by clicking the button with the PDE icon or by selecting PDE Specification. . . from the PDE pull-down menu. In the PDE mode, you can also access the PDE Specification dialog box by double-clicking a subdomain. That way, different subdomains can have different PDE coefficient values. This problem, however, consists of only one subdomain.”; see section Mesh, page 1-43 of Mathworks “A triangular mesh is described by the mesh data which consists of a Point matrix, an Edge matrix, and a Triangle matrix. In the mesh, minimal regions are triangulated into subdomains, and border segments and boundary segments are broken up into edges”; see section Domain Decomposition, page 2-13 of Mathworks “The PDE Toolbox is designed to deal with one-level domain decomposition. If Ω has a complicated geometry, it is often useful to decompose it into the union of more subdomains of simpler structure. Such structures are often introduced by pdetool. Assume now that Ω is the disjoint union of some subdomains Ω1, Ω2, . . . , Ωn. Then you could renumber 
Regarding claim 15, Daquino G, Lee, Mathworks, Cronholm, GRIMM and RIKLIN RAVIV teach the method according to claim 10, wherein the three-dimensional voxel phantom tissue model is established by: defining a type of a tissue according to a conversion relationship between the data of the medical image and tissue types(see section NCTPlan, page 5, second paragraph  of  Daquino G  “The first set is done without the iodinated contrast agent and is used to determine the tissue type that will make up the material of the 3D model for the Monte Carlo calculations. To this purpose, MCNP code [14] is used. The second set of images can also be used for identifying and locating the tumour and the oedema. Once the target region has been identified, the user should select with a proper pointing option the ROI, which contains the tumour. The ROI should include areas of soft (tumourous and healthy) tissue, skull and air. In fact, these are the four available elemental materials that fill the irradiation volume for the radiation transport calculations. The brain and the skull have been already defined in Table 1, where the brain is the basic material for both the cancerous and the healthy soft tissue.”; see section SERA, fourth paragraph of Daquino G “list of predefined bodies such as brain, skull, tumour, ventricles, etc. is available and refers to files that contain all the information required for radiation transport (elemental composition, RBE factors of the various dose components, etc.). Several editing modules are available in seraModel to make the completion of this task easier either manually or automatically”; see section NCTPlan, page 4, second third ; determining a quantity of tissue clusters of the tissue (¶0140 of GRIMM “For example, within the scope of training measurements or the like, example signal curves from patients with e.g. histopathologically known tissue characteristics can be generated or made available for various classes, such as e.g. k=5 classes "tumor", "necrosis", "healthy organ 1 tissue", "healthy organ 2 tissue", "vessel". With the aid of this reference data, the probability of affiliation to each of the five classes mentioned can then be estimated in the p-dimensional parameter space for each signal curve with unknown tissue characteristic. By way of such an assignment function, the dimension of the parameter space can consequently be reduced from p to k, i.e. here five classes. This dimensional reduction is performed data-independently, as the reference curves originate from a library which was created previously”; ¶0143 “Furthermore, each picture element can be visualized relative to a different, low-dimensional, clearer basis. In the diagram shown in FIG. 10, the maximum contrast-medium intensity (peak enhancement intensity) and the temporal position of this maximum (time to peak) are used as a basis for a representable vector space (FIG. 10 is only a schematic representation with arbitrary axis scaling; the clusters plotted are also arbitrary here and chosen as such only for reasons of clarity). Class affiliation to a particular class can be signaled by a color (or as in FIG. 10 by different symbols). Thus, in this diagram, a total of eight different clusters form, a cluster ; defining a density of the tissue by a conversion relationship between the data of the medical image and density values (see section NCTPlan, page 4, second third paragraph of Daquino G as shown in table 1 “The elemental composition of this model is based on the average of the densities and percentages of each single element in the grey and white matter and in the skull. Table 1 shows the elements whose contribution to the total neutron scattering or capture cross section is equal at least to 1%.” where table 1 below shows density of brain tissue and skull tissue; see section 4.1 and 4.2 of Cronholm,); and establishing a three-dimensional (3D) encoding matrix with information about the tissue and the density(see section NCTPlan, page 6, second paragraph of Daquino G “The Part II of MacNCTPlan provides the graphical environment for deriving the dose patterns from the results of the radiation transport calculations performed by MCNP and displaying the results in one- or two- or three-dimensional format. In order to display RBE-dose isocontours, the user should provide the following information:
- the normalization factor (particles per unit time), which can be calculated, making use of the
maximum RBE-dose measured in a reference phantom and calculated by the code.

tissue type.
- Isodose contour selection.
The MacNCTPlan calculates the dose rate for the whole CT volume. A 3D interpolation process is used to interpolate the voxel-based rate to each pixel of the images, prior to any display. This is due to the fact that the 1 cm3 resolution of the MCNP model is far from the about 1 mm3 resolution of the MRI (or CT) scanning. In this phase, a Fourier Transformation and a ramp filter is applied to the 3D dose matrix, in order to reduce the spatial dose gradients due to the Monte Carlo statistic fluctuations. This adjustment process is quite diffused in the PET images processing”) In addition, the same motivation is used as the rejection for claim 10.
Regarding claim 16, Daquino G, Lee, Mathworks, Cronholm, GRIMM and RIKLIN RAVIV teach the method according to claim 15, wherein the three-dimensional voxel phantom tissue model is established by further assigning a Boron-10 concentration and establishing the 3D encoding matrix with information of the Boron-10 concentration (see section BDTPS, page 10, second paragraph of Daquino G “ BDTPS makes use of the Monte Carlo code MCNP (and MCNPX); the parameterization of the geometry is based on the standard lattice tally (and the mesh tally). The 10B distribution in the  Monte Carlo model can be maintained uniformly constant to 1 ppm everywhere or each ROI can be assigned its own 10B concentration, in order to take into account the possible flux depression. By contrary to what happens in SERA, the results are represented using isosurfaces, which are rescaled on the 
1. maximum value of the parameter represented in the isosurfaces (i.e. 10B dose).
2. the value of a parameter in a specific point.
The second method permits to represent the isosurfaces normalized to the max of thermal neutron fluence, once the DGIP (that is the point where this fluence is maximum) is found.”)
Regarding claim 17, Daquino G, Lee, Mathworks, Cronholm, GRIMM and RIKLIN RAVIV teach the method according to claim 15, wherein the quantity of the tissue clusters is a quantity of the tissue clusters manually defined by a user, plus a quantity of four tissue clusters or fourteen tissue clusters already existing in the database(¶0143 of GRIMM “Class affiliation to a particular class can be signaled by a color (or as in FIG. 10 by different symbols). Thus, in this diagram, a total of eight different clusters form, a cluster C3 for picture elements which represent the aorta, a cluster C4, which comprises tumor tissue, a cluster C5 for healthy prostate tissue, a cluster C6 for healthy bladder tissue and two clusters C7, C8, which both represent necrotic tissue, as they are located in a region in this parameter space PR, which is sectioned off from the remaining area of the parameter space PR2 by a kinked hyperplane HE5 or a boundary line” where five tissue clusters which is considered a quantity of the tissue clusters manually defined by a user, plus a quantity of four tissue clusters already existing in the database which it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use five , and the three- dimensional voxel phantom tissue model is established by further establishing a 3D tissue encoding matrix and establishing a 3D density encoding matrix ( see section NCTPlan, page 6, second paragraph of Daquino G “The Part II of MacNCTPlan provides the graphical environment for deriving the dose patterns from the results of the radiation transport calculations performed by MCNP and displaying the results in one- or two- or three-dimensional format. In order to display RBE-dose isocontours, the user should provide the following information: - the normalization factor (particles per unit time), which can be calculated, making use of the maximum RBE-dose measured in a reference phantom and calculated by the code. - the RBE values for each radiation dose component and CBE values for each individual”; see section BDTPS, page 10, second paragraph of Daquino G “BDTPS makes use of the Monte Carlo code MCNP (and MCNPX); the parameterization of the geometry is based on the standard lattice tally (and the mesh tally). The 10B distribution in the Monte Carlo model can be maintained uniformly constant to 1 ppm everywhere or each ROI can be assigned its own 10B concentration, in order to take into account the possible flux depression. By contrary to what happens in SERA, the results are represented using isosurfaces, which are rescaled on the grounds of the real 10B concentrations. In fact, the whole 3D matrix is multiplied by the B model data structure. Besides, the isosurfaces are normalized in three ways: 1. maximum value of the parameter represented in the isosurfaces (i.e. 10B dose). 2. the value of a parameter in a specific 
Regarding claim 19, Daquino G, Lee, Mathworks, Cronholm, GRIMM and RIKLIN RAVIV teach the method according to claim 10,  wherein the quantity of the tissue clusters is a quantity of the tissue clusters manually defined by a user, plus a quantity of four tissue clusters or fourteen tissue clusters already existing in the database (¶0143 of GRIMM “Class affiliation to a particular class can be signaled by a color (or as in FIG. 10 by different symbols). Thus, in this diagram, a total of eight different clusters form, a cluster C3 for picture elements which represent the aorta, a cluster C4, which comprises tumor tissue, a cluster C5 for healthy prostate tissue, a cluster C6 for healthy bladder tissue and two clusters C7, C8, which both represent necrotic tissue, as they are located in a region in this parameter space PR, which is sectioned off from the remaining area of the parameter space PR2 by a kinked hyperplane HE5 or a boundary line” where five tissue clusters which is considered a quantity of the tissue clusters manually defined by a user, plus a quantity of four tissue clusters already existing in the database which it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use five tissue clusters of GRIMM from the tissue clusters manually defined by a user, plus a quantity of four tissue clusters already existing in the database to achieve the well-known and expected benefits of providing number tissue clusters as user’s desired. ), and the 3D encoding matrix with the information about the tissue and the density is established by establishing a 3D tissue encoding matrix and establishing a 3D density encoding matrix (see section NCTPlan, page 6, second paragraph of Daquino G “The Part II of MacNCTPlan provides the graphical environment for deriving the dose patterns from the results of the radiation transport calculations performed by MCNP and displaying the results in one- or two- or three-dimensional format. In order to display RBE-dose isocontours, the user should provide the following information: - the normalization factor (particles per unit time), which can be calculated, making use of the maximum RBE-dose measured in a reference phantom and calculated by the code. - the RBE values for each radiation dose component and CBE values for each individual”; see section BDTPS, page 10, second paragraph of Daquino G “BDTPS makes use of the Monte Carlo code MCNP (and MCNPX); the parameterization of the geometry is based on the standard lattice tally (and the mesh tally). The 10B distribution in the Monte Carlo model can be maintained uniformly constant to 1 ppm everywhere or each ROI can be assigned its own 10B concentration, in order to take into account the possible flux depression. By contrary to what happens in SERA, the results are represented using isosurfaces, which are rescaled on the grounds of the real 10B concentrations. In fact, the whole 3D matrix is multiplied by the B model data structure. Besides, the isosurfaces are normalized in three ways: 1. maximum value of the parameter represented in the isosurfaces (i.e. 10B dose). 2. the value of a parameter in a specific point. The second method permits to represent the isosurfaces normalized to the max of thermal neutron fluence, once the DGIP (that is the point where this fluence is maximum) is found”)  In addition, the same motivation is used as the rejection for claim 10.
s 9 and  20 are rejected under 35 U.S.C. 103 as being unpatentable over Daquino, G. G. Treatment Planning Systems for BNCT: Requirements and Peculiarities. No. CERN-OPEN-2003-052. 2003.(“Daquino G”) in view of Lee, Choonsik, et al. "NURBS-based 3-D anthropomorphic computational phantoms for radiation dosimetry applications." Radiation protection dosimetry 127.1-4 (2007): 227-232. (“Lee”) further in view of Mathworks, “ Partial Differential Equation Toolbox User’s Guide”, posted August 2014,  http://www.math.ntu.edu.tw/~shyue/myclass/pde00/misc/pde.pdf (“Mathworks”) further in view of Cronholm, Rickard. "Monte Carlo Treatment Planning for Advanced Radiotherapy." (2012).(“Cronholm”) further in view of GRIMM et al, U.S Patent Application Publication No. 20180061077 (“GRIMM”) further in view of RIKLIN RAVIV et al, U.S Patent Application Publication No. 20170301085 (“RIKLIN RAVIV”)  further in view of  Ali Alghamdi, “Voxel-based anthropomorphic phantoms with Monte Carlo simulations in neutron dosimetry”, 2006 (“Alghamdi”) 
Regarding claim 9, Daquino G, Lee, Mathworks, Cronholm, GRIMM and RIKLIN RAVIV teach the method according to claim 1, being applied to a neutron capture therapy (see section Introduction, first paragraph of Daquino G  “The Treatment Planning (TP) is the process, which leads to the definition of the best irradiation modality, in terms of the optimal dose distribution in the tumour and healthy tissue. Since this decision process takes place before the patient’s irradiation, it constitutes a crucial point with respect to the success of the Boron Neutron Capture Therapy (BNCT)”),, wherein the smooth geometric model comprises a lattice card, a cell card, a surface card and a material card required for a MCNP (Monte Carlo Program) software input file.”), wherein the smooth geometric model comprises a lattice card, a cell card, a surface card and a material card required for a MCNP (Monte Carlo Program) software input file( see section NCTPlan, page 6, first paragraph of Daquino G “Once the 11025 cells model is created, a Fortran 77 program, called MPREP, provides the MCNP input deck from a series of files. These files contain all the information required for computing the doses in the irradiation volume such as the material file converted into a lattice, a material card, the spatial, angular and energy characteristics of the neutron and photon beams, the flux tallies and the flux-to-dose conversion factors (based on the neutron KERMA factors for normal brain) [15] for each desired dose component. In order to take into account the effect of the binding of individual nuclei on the interaction between thermal neutrons and the considered materials, S(α,β) tables evaluated at 300K for hydrogen in light water are included for all materials making up the patient’s head model.”; see section CONSTRUCTION OF HYBRID PHANTOMS, second paragraph of Lee) In addition, the same motivation is used as the rejection for claim 1. Daquino G, Lee, Mathworks, Cronholm, GRIMM and RIKLIN RAVIV are understood to be silent on the remaining limitations of claim 9.
In the same field of endeavor, Alghamdi teaches wherein the smooth geometric model comprises a lattice card, a cell card, a surface card and a material card required for a MCNP (Monte Carlo Program) software input file (see 2,3.1 MCNP4C2 head-torso model “The data is represented as 128 %128 x 243 one-byte array, each of the 243 image slice consists of 128 rows x 128 columns of integer numbers in sequence according to the different colour-intensity contrast of the various organs/tissues in the segmented images (as shown in Figure 2.3(b)). A C-programme (appendix A) was written on the basis of the colour-intensity contrasts between the In an MCNP input file, the cell, surface, and data cards must all begin within the first five columns. … Since each pixel for the same organ or tissue is labelled with a unique identification number (ID), normally the adjacent pixel carries the same ID. Each character (e.g. ID niunber) is represented by two bytes and the total size of the file with out compressing will be in megabytes which can not be handled by MCNP4C2 code. Fortunately, MCNP enables the use of the nR feature, which essentially means ‘repeat the immediately preceding entry on the card n times’ [Figure 2.3(c)], The C-program arranged the shortlist group of ID numbers using two bytes for each character. Thus, a maximum of 24 ID or group of IDs representing the organ or tissue as an index number for the lattice array on each line of lattice card used in MCNP input file was achieved.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify reconstructing a 3D voxel model of patient’s organ of Daquino G with  generating smooth 3D surface using NURBS model  of Lee and describing region boundary as a partial differential equation and using Finite Element Method of Mathworks and conversion of CT number to mass density of Cronholm and determining the tissue clusters of GRIMM and determining voxels of the 3D medical image is within or outside of the ROI and model a distribution of the intensities of the 3D medical image within and outside of the ROI of RIKLN RAVIV with using MCNP input file, the cell, surface, and data cards as seen in Alghamdi because this modification would bring the file’s data to the required format in order for 
Thus, the combination of Daquino G, Lee, Mathworks, Cronholm, GRIMM, RIKLIN RAVIV and Alghamdi teaches being applied to a neutron capture therapy, wherein the smooth geometric model comprises a lattice card, a cell card, a surface card and a material card required for a MCNP (Monte Carlo Program) software input file.
Regarding claim 20, Daquino G, Lee, Mathworks, Cronholm, GRIMM and RIKLIN RAVIV teach the method according to claim 10, Remaining of claim 20 is similar scope to claim 9, and therefore rejected under the same rationale.
Contact
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842.  The examiner can normally be reached on Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SARAH LE/Primary Examiner, Art Unit 2619